Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 12, 2022 has been entered. 
	
This action is in response to communication filed on 07/12/2022.	
Claims 1, 4, 5, 7, 8, 9, 12, 14-16 and 19 have been amended.  Claims 1 – 20 are currently pending and allowable.
The following response includes an Examiner’s statement of reasons for allowance.

Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 112(a) rejection set forth in the prior office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ben Parker on August 1, 2022.  The application has been amended as follows:

In the claims:
Please amend claim as follows:
	
	
(Currently Amended) A method comprising:
providing, to an administrator client device, a survey creation interface comprising a plurality of manipulable survey creation blocks arranged in a nested visual survey flow mapping logical conditions defining branches of respective processes for administering a digital survey;
in response to a first client device interaction to adjust the plurality of manipulable survey creation blocks within the survey creation interface, modifying the nested visual survey flow to include a machine learning block that maps a sentiment prediction machine learning model to a branch of the logical conditions for administering the digital survey;
providing a digital survey question of the digital survey to a respondent client device;
receiving, from the respondent client device, a text-based response to the digital survey question of the digital survey;
analyzing, based on detecting that the branch for the machine learning block within the nested visual survey flow is triggered according to the logical conditions, the text-based response utilizing the sentiment prediction machine learning model of the machine learning block to identify an indicated topic and to determine a sentiment score associated with the indicated topic; 
determining that the sentiment score for the indicated topic satisfies a logical condition from among the logical conditions mapped by the nested visual survey flow;
selecting, based on determining that the sentiment score for the indicated topic satisfies the logical condition, a follow-up digital survey question according to the nested visual survey flow arranged via the survey creation interface; and
providing the follow-up digital survey question to the respondent client device.

9.(Currently Amended) A system comprising:
at least one processor; and
a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
provide, to an administrator client device, a survey creation interface comprising a plurality of manipulable survey creation blocks arranged in a nested visual survey flow mapping logical conditions defining branches of respective processes for administering a digital survey;
in response to a first client device interaction to adjust the plurality of manipulable survey creation blocks within the survey creation interface, modify the nested visual survey flow to include a machine learning block that maps a sentiment prediction machine learning model to a branch of the logical conditions for administering the digital survey;
provide a digital survey question of the digital survey to a respondent client device;
receive, from the respondent client device, a text-based response to the digital survey question of the digital survey;
analyze, based on detecting that the branch for the machine learning block within the nested visual survey flow is triggered according to the logical conditions, the text-based response utilizing the sentiment prediction machine learning model of the machine learning block to identify an indicated topic and to determine a sentiment score associated with the indicated topic; 
determine that the sentiment score for the indicated topic satisfies a logical condition from among the logical conditions mapped by the nested visual survey flow; 
select, based on determining that the sentiment score for the indicated topic satisfies the logical condition, a follow-up digital survey question according to the nested visual survey flow arranged via the survey creation interface; and
provide the follow-up digital survey question to the respondent client device.

(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device to:
provide, to an administrator client device, a survey creation interface comprising a plurality of manipulable survey creation blocks arranged in a nested visual survey flow mapping logical conditions defining branches of respective processes for administering a digital survey;
in response to a first client device interaction to adjust the plurality of manipulable survey creation blocks within the survey creation interface, modifying the nested visual survey flow to include a machine learning block that maps a sentiment prediction machine learning model to a branch of the logical conditions for administering the digital survey;
provide a digital survey question of the digital survey to a respondent client device;
receive, from the respondent client device, a text-based response to the digital survey question of the digital survey;
analyze, based on detecting that the branch for the machine learning block within the nested visual survey flow is triggered according to the logical conditions, the text-based response utilizing the sentiment prediction machine learning model of the machine learning block to identify an indicated topic and to determine a sentiment score associated with the indicated topic; 
determine that the sentiment score for the indicated topic satisfies a logical condition from among the logical conditions mapped by the nested visual survey flow; 
select, based on determining that the sentiment score for the indicated topic satisfies the logical condition, a follow-up digital survey question according to the nested visual survey flow arranged via the survey creation interface; and
provide the follow-up digital survey question to the respondent client device.


Reasons for Allowance
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance.
Under Step 2A, Prong 2 the judicial exception (Mental Processes) is integrated into a practical application because the judicial exception is used in a manner that imposes a meaningful limit that is beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	
Conclusion

	The prior art references most closely resembling the Applicant’s claimed invention are made of record and not relied upon is considered relevant but not applied:
Choi et al. (US 2015/0208140) discloses an interactive process creation screen for adding questions and a function of setting detailed conditions for connection between questions.
Plummer et al. (US 2018/0189457) discloses using machine learning algorithms to identify patterns in the questions and answers to determine post-op scores.
Pearson et al. (US 2011/0106731) discloses a questionnaire system that utilizes logical conditions to determine follow-up questions.
Tryfon et al. (US 2015/0206156) discloses performing textual analysis of natural language response to a survey question to determine sentiment for the response.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.

/Renae Feacher/
Primary Examiner, Art Unit 3683